The plaintiff's claim that the judgment ordered by the court is void, because it was rendered at the April term of the superior court as of the preceding January term, in order that it might appear by the record that it was rendered at the next term after the filing of the arbitrators' report, in accordance with the terms of the parties' agreement, is based upon the merest technicality and is without practical merit. Owen v. Weston,63 N.H. 599, 603. It does not appear that the plaintiff has suffered injustice by the order of the court.
As no request was made of the arbitrators to report the evidentiary facts found by them and their rulings of law thereon, either at the hearing or trial, or before the filing of their report in court, no error of law was committed by the court in denying the plaintiff's motion that the report be recommitted for that purpose. Janvrin v. Janvrin, 58 N.H. 144; Peterborough R. R. v. Wood, 61 N.H. 418; Moynihan v. Brennan, ante, 273. In view of the terms of the submission that the report should be "final upon questions of law as well as fact arising in the case," and in the absence of any suggestion or intimation of fraud, mistake, or misconduct on the part of the arbitrators, it is apparent that justice does not require recommitment of the report. This is true if it is assumed, in accordance with the plaintiff's contention, that the case was submitted to referees under sections 9-14, chapter 227, Public Statutes.
Exception overruled.
All concurred.